Per Curiam.
The contest on this appeal is between the employer and insurance carrier. The award was made against both. The carrier now seeks to avoid liability on the ground that the policy had been canceled. The employer is the party chiefly interested. No notice of appeal has been served on or is addressed to the employer.
There is also here a reprehensible practice. The attorneys who are prosecuting the appeal for the carrier are the same who defended against the claim for the employer before the Industrial Board. Now, without notice to the employer, they are seeking to avoid liability on the part of the carrier and to cast the entire liability upon the employer by means of this appeal. The attorneys who represented the employer have in effect turned against him and have given him no notice that they not only have abandoned him but are attempting, without warning, to injure him. Such conduct is disapproved.
The appeal should be dismissed, with costs against the carrier.
Van Kirk, Acting P. J., Hinman, McCann, Davis and Whitmyer, JJ., concur.
Appeal dismissed, with ten dollars costs to the employer against the insurance carrier.